Citation Nr: 0620454	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  His medals and badges include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
VARO in San Juan, Puerto Rico, that granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective May 22, 2002, the date of receipt of the 
veteran's claim for disability benefits.



FINDINGS OF FACT

1.  VA has complied with the requirements pertaining to 
notifying and assisting the veteran regarding evidence 
necessary for an equitable disposition of claim.

2.  The service-connected PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
70 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete the claim.  This 
includes notification as to what information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Recently, the United Court of Appeals for Veterans Claims 
(Court) issued a decision in which it was held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  These include:  (1) Veteran's status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and disability; (4) the degree of disability; and 
(5) effective date of the disability.  See 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in June 2002.  He was informed 
what information and evidence was required to establish 
entitlement to service connection.  The benefit that the 
veteran is currently seeking on appeal is an increased 
(initial) evaluation for PTSD.  The Board finds that the June 
2004 statement of the case specifically outlined what was 
required to establish entitlement to an increased (initial) 
disability evaluation for PTSD.  Also, the veteran was 
provided with a letter dated March 5, 2004, with regard to 
his claim for an increased disability rating.  In that letter 
the veteran was told that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a government agency.  The Board notes that with 
the assignment of a 70 percent initial rating, the Board 
decision herein is granting a substantial benefit to the 
veteran.  The Board further notes that with respect to the 
effective date portion of the notice requirement, it will be 
rectified by the RO when it effectuates the award.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (the claim for an original rating) and the claim for 
an increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general formula for rating mental disorders, a 
50 percent rating is provided when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is authorized when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively;  impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), page 32.  

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122, 129 (2000) (noting that the Board must study 
and analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but do not approximate 
the criteria for the assignment of a total schedular rating 
of 100 percent.  The evidence shows impairment in several of 
the areas required for a 70 percent evaluation during the 
entire appeal period.  The Board is particularly mindful of 
the Court's ruling in Bowling v. Principi, 15 Vet. App. 1, 11 
(2001), noted above.

The pertinent medical evidence of record with regard to the 
veteran's psychiatric status includes the report of a VA 
psychiatric examination of the veteran in July 2002.  
Findings included difficulty sleeping, hearing voices, 
irritability, depression, constricted affect, fair judgment, 
and superficial insight.  The veteran was given an Axis I 
diagnosis at that time of schizo-affective disorder, 
depressed.  He was given a current GAF score of 50.  It was 
noted that his GAF score ranged between 45 and 50.  

Other evidence of record reveals the veteran was accorded 
another psychiatric examination by VA in August 2003.  The 
claims folder, medical records, and psychiatric electronic 
progress notes were reviewed before the examination.  It was 
noted the veteran had been receiving psychiatric treatment by 
VA since 1998.  There was no previous history of psychiatric 
hospitalization.  The veteran was taking 30 milligrams of 
Temazepam at bed time, 10 milligrams of Buspirone two times a 
day, 20 milligrams of Paroxetine daily, and 10 milligrams of 
Olanzapine at bed time.  He complained of many symptoms, 
including sadness, depression, irritability, loss of interest 
in things, difficulty with concentration, restlessness, 
tension, nightmares, and intrusive thoughts.  

On examination the veteran was described as alert and in 
contact with reality.  Thought process was clear and logical.  
He gave no evidence of delusions or hallucinations.  There 
were no phobias, panic attacks, obsessions, or suicidal 
ideation.  He reported intrusive, distressing, recurrent 
memories about combat in Vietnam and guilt feelings about the 
experiences.  Mood was anxious and depressed.  Affect was 
constricted and appropriate.  He was properly oriented.  
Memory was intact for all events.  Judgment and insight were 
each fair.  

The diagnosis was PTSD.  There was no Axis II diagnosis.  He 
was given a GAF score of 50.  The examiner stated that the 
veteran had "serious symptoms and serious impairment in 
social and occupational functioning..."  It was indicated 
that the condition was chronic and was accompanied by 
persistent depressive and anxious mood with a poor prognosis.  

Additional evidence includes the report of a psychiatric 
progress note in May 2004.  At that time the veteran arrived 
with his sister because he needed some assistance in his 
daily life because of a reported deterioration in his 
condition.  Current findings included poor insight and 
judgment.  Recent memory was also described as poor.  The 
veteran was given an Axis I diagnosis of PTSD with 
depression.  He was given a GAF score of 50.  

The pertinent evidence also includes a report of a VA 
psychiatric progress note in September 2005.  The veteran was 
concerned about a deterioration of his condition.  Reference 
was made to frequent episodes of anxiety, suspiciousness, 
hypervigilance, and depression.  His sister stated that he 
stayed mostly secluded in his room.  Notation was also made 
of memory and concentration problems.  He was seen for 
cognitive and support therapy as well as for medication 
management.  He was given a GAF score of 46.  He was to 
continue taking the same medication and to follow up in 
November 2005.  

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence is persuasive in indicating that the 
veteran has shown impairment in several key areas required 
for the assignment of a 70 percent evaluation throughout the 
appeal period.  Accordingly, the Board finds that the symptom 
picture attributable to the veteran's PTSD mostly nearly 
comports with the criteria for a 70 percent disability rating 
for the entire appeal period.  The assignment of a total 
schedular rating of 100 percent is not warranted, however, as 
there is no indication that the veteran suffers from total 
social and occupational impairment.  

The veteran has had GAF scores ranging between 45 and 50 at 
various times between 2002 and 2005.  Following the 
examination in August 2003, the examiner described the 
veteran's social and occupational impairment as "serious" in 
degree.  Reference was made at that time to persistent 
depressive and anxious mood and the veteran was given a poor 
prognosis.  Following examination in May 2004, his judgment 
and insight were each described as poor.  At the time of a 
psychiatric progress outpatient visit in September 2005, the 
veteran's sister indicated that he stayed primarily secluded 
in his room.  Clearly, the veteran presents a disability 
picture indicative of significant social and industrial 
impairment.  Accordingly, the Board finds that a 70 percent 
rating, but not more, is warranted throughout the appeal 
period.  The maximum rating of 100 % is not in order as there 
is no indication of total social and occupational impairment.  
His judgment and insight have been described as all right and 
he has been reported as being properly oriented.


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


